Case 3:19-cv-01082-JPG Document 1-1

CIRCUIT COURT FOR THE
Stale of iinols
County ot St. Clair

)
}

eet

ROBERT CUMMINGS, Individually and
as Special Administrator of the Estate of

ERMA CUMMINGS, Deceased

Filed 10/04/19 Page 1of24 Page ID #5

20TH JUDICIAL CIRCUIT

OL
Case Namber 19-L- 611

 

 

 

 

 

Amount Claimed
TVL INC., d’b/a SAVERS THRIFT STORE

and UNIFIRST CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VS
Plalntiffts) Defendant(s}
” Classification Prefix Code Naturé of Action Code
TO THE SHERIFF: SERVE THIS DEPENDANT AT.

PRE Atty, Mathis Marcfian & Richter Code NAME UNIFIRST CORPORATION
Address EPabe Square, suite I0Y ° - les , .
City Belleville, LL EFI Phone 234-9800 _ofo Prentice Hall Corporation
Add. PIth Atty. _ Code ADDRESS 801 Adlai Stevenson Drive

SUMMONS COPY

*

To the above named defendant(s), ... 6.4

CITY & STATS Springfield, IL 62703

(7 A. You are hereby sumimoried arid required te appear befdre this court at

(eourt ideation)

at. MM. On 20

 

 

to ahawer the complaint iv this case, a copy of w
betaken against you for the relief asked in the comiplaint.

ik] B. You are summoned and required
attached, or otherwise. file your appearance,
summons, exclusive of the day of service. Tf
for the relief prayed in the complaint,

TO THE OFFICER:

This summons must
jndorsement thereon of service and fees if any,
summons is applicable this summons may not be

»

cannot be made, this summons shall be returned

be returned by the officer

so

to file an angwer to the complaint in
in the office of the clerk of this. court
you fail to do so, judgment of decree by

immediately affer service. Tn the even
served less than three days before the day 0
‘indorsed.

hich ig hereto attached. If you fail to do sé, a judgmient by default may

thig case, a copy of which is hereto
within 30 days after service of this
default may be taken against you

hom. it was given for service, varth
t.that paragraph A of this
f appearance. If service

or other person to w

This summons may not be served later than 36 days after its date.

WITN

SEAL

EXHIBIT

oe

tabbies*

BY DEPUTY:

 

ESS,

 

 

 

 

 

DATE OF SERVICE: __ 20...

{Ta be liserted hy officer on copy iat with dofendoant
oy other person)
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 2 of 24 Page ID #6

 

 

 

 

 

 

l certify that ] served this summons on defendants as follows:

(a)- (individual defendants ~ personaly:
By leaving a copy of the summons and a copy of the complaint with each individual defendant personally as follows:

Narne of defendant Date of service

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) - Undividual defendants - abodey:

By leaving a copy of the summons and a copy of the complaint at the usual place af abode of each individual
defendant with & pergon of his family, of the age of 13 years Gr upwards, inforrsing that person of the contents of the
summons, and also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully
prepaid, addressed to each individual defendant at his usual place of abode, as follows:

Name of Person with, Date of Date of
defendant whom left service. mailing

 

 

 

 

 

 

 

() - Corporation defendants): .
By leaving a copy of the summons and a copy of the complaint with the registered agent office, or agent of each
defendant corporation as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Registered agent, Date of
Defendant corporation officer or agent service
id) - (Other service):
SHERIFF'S FEES _ | Sheriff of County
Service and return a $ __, Depaty
Miles ee : &
Total oo. .ee seb ec er eee erent $B aomner————nane

 

 

 

 

Sheriff of "_ County

 

 
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 3o0f 24 Page ID #7

Electronically Filed
Kahalah A, Clay
Cincuit Clerk
JANICE MENDBIOLA
19L0671

St. Clair County

IN THE CIRCUIT COURT 8/27/2019 2:10 PM
TWENTIETH JUDICIAL CIRCUIT G3A7S69
ST. CLAIR COUNTY, ILLENOIS

ROBERT CUMMINGS, Individually and as
Special Administrator of the Estate of
ERMA CUMMINGS, Deceased,

Plaintiff,

Case No, 19-L-61)

¥.
TVI, INC., d/b/a SAVERS THRIFT STORE
Serve: Corporate Creations Network Inc.
350 S Northwest Hwy #300
Park Ridge , IL 60068
and UNIFIRST CORPORATION,
Serve: Prentice Hall Corporation

801 Adlai Stevenson Drive
Springfield , IL 62703

Seat Sigua Meet Sega! Seas at "apse Naas” aie” “Sart” eee! Mt” Sa ae aoe” Nema hart” Trnsant et

Defeadants.

COMPLAINT
COMES NOW Plaintiff, Robert Cummings, Individually and as the Special
Administrator of the Estate of Erma Cummings, Deceased, by and through his attorneys, Mathis,
Marifian & Richter, Ltd., and for their Complaint against the Defendants, TV], Inc., d/b/a Savers

Thrift Store, and UniFirst Corporation, states as follows:

 

1. At all times relevant herein, Plaintiff, Robert Cummings, was and is a citizen and
resident of the City of O’ Fallon, St. Clair County, [thnois.
2. At all times relevant herein, Plaintiff's Decedent, Rema Cummings, was, until the

time of her death, a citizen and resident of the City of O'Fallon, St. Clair County, MHinois.

pernreesdat}
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 4of 24 Page ID #8

4. At all times relevant herein, Plaintiff, Robert Cummings, was the lawful
husband/spouse of Erma Curamings.

4, Plaintiff's Decedent, Erma Cummings, died on or about April 5, 2019.

5. Plaintiff, Robert Cummings, has been appointed the Special Adminisizater of the
Estate of Erma Cummings for purposes of bringing this action on behalf of the Estate of Enna
Curmings.

4. At all times relevant herein, Defendant, TVI, Inc., d/bfa Savers Thrift Store, was
and ig a foreign corporation which owned, operated, managed, maintained, controlled and/or did
business as the Savers Thrift Store located at 10899 Lincola Trail, Fairview Heights, St. Clair
County, [inois.

7. Atall times relevant herein, Defendant, Uni¥irst Corporation, was and is a foreign
corporation doing business in the State of Illinois, including St. Clair County, [imois.

8. Atall times relevant herein, Defendant, UniFirst Corporation, provided floor mats
and/or floor mat services to the Savers Thrift Store located at 10899 Lincoln Trail, Fairview
Heights, St. Clair County, Illinois.

9. Upon information and belief, Defendant, UniFirst Corporation, by and through its
employees and/or agents, provided floor mat services fo the Savers Thrift Store located at 10899
Lincoln Trail, Fairview Heights, 5t. Clair County, Tilingis.

10. At all times relevant herein Defendant, UniFirst Corporation, maintained a
website for use by, and accessible to, the general public containing vatious statements,
representations, guarantees, warranties and/or promises regarding its floor mats and/or floor mat
services incliding, but not limited to, the following:

a) That UniFirst floor mats have “lay-flat borders;”

EMOrMGOLLLG 2
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 5of24 Page ID #9

b) That UniFirst floor mats and services “prevent slip and fall accidents;”
c) ‘That the elderly are the “most vulnerable” to trip and fall injuries.

11. Defendant, UniFirst Corporation, made these statements for the purpose of
inducing reliance by consumers.

12. Upon information and belief, on or before March 5, 2018, Defendant, UniFirst
Corporation, by and through its employees and/or agents, p! aced a floor mat near the front door
of the Savers Thrift Store located at 10899 Lincoln Trail, Fairview Heights, St. Clair County,
lilinois.

13. The front door where the floor mat had been placed was the sole means of ingress
and egress available to customers of the Savers Thrift Store located at 10899 Lincoln Trail,
Fairview Heights, St. Clair County, Illinois, including the Plaintiff's Decedent.

i4. At all times relevant herein, it was the duty of the Defendants to exercise
reasonable care under the cireumstances to protect the safety of Plaintiff and others legally upon
the premises,

15.  Onor about March 5, 2018, Plaintiff's Decedent, Enna Cummings, was lawfully
upon the premises of the Savers Thrift Store located at 1089 Lincoln Trail, Fairview Heights,
St. Clair County, [linois.

16. Atal times relevant herein, the edge or border of the floor mat was rippled and/or
did not otherwise lie flat on the floor.

17.  Onor about March 5, 2018, as Plaintiff's Decedent was walking towards the font
doot of the store in order to exit the Savers Thrift Store, Plaintiff's Decedent's foot became

caught on the rippled and/or raised edge or border of the floor mat, causing her to fall.

e1e7a4661.) 3
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 6of24 Page ID #10

COUNT I-- NEGLIGENCE/SURVIVAL ACTION
Erma Cummings v. TV Inc., dibia Savers Thrift Store

COMES NOW Plaintiff Robert Cummings, as the Special Administrator of the Estate of
Erma Cummings, Deceased, and for Count I against Defendant, TVI, Inc., d/b/a Savers Thrift
Store, states as follows:

18. Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 17 as if
fully set forth herein.

19. At the aforementioned time and place, Defendant, TV], Inc., d/b/a Savers Thrift
Store, by and through one or more of its employees, agents and servants, was careless and
negligent in one or more of the following respects:

(a) Permitted a floor mat to be placed at the front door with a tippled and/or raised
edge or border when the Defendant knew, or should have known, that doing so
would pose an unreasonable risk of harm te the Plaintiff and others lavefully on
the premises;

(b) Maintained a floor mat at the front door with a rippled and/or raised edge or
border when the Defendant knew, or should have known, that doing so would
pose an unreasonable risk of harm to the Plaintiff and others lawfully on the
premises;

(c) Failed to warn the Plaintiff and others that the floor mat at the front door had a

rippled and/or raised edge or border when the Defendant knew, or should have
known, that doing so would pose an unreasonable risk of harm to the Plaintiff and
others lawfully on the premises;

(d) Failed to properly and adequately inspect the floor mat to prevent, discover and
remedy the rippled and/or raised edge or border when the Defendant knew, or
should have known, that doing so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises;

{e) Failed to provide the Plaintiff and others with a safe ingress and egress from the
store when the Defendant knew, or should have known, that failing to do so
would pose an unreasonable risk of harm to the Plaintiff and others lawfully on
the premises;

@ Failed to properly undertake measures to make cettain that the sole means of
ingress and egress available to customers of the Savers Thrift Store, including the

OMOReEGLL] a
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 7 of 24 Page ID #11

Plaintiff, was safe under circumstances in which the Defendant knew, or should
have known, that failing to do so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises;

(g) Failed to remove the floor mat under circurastances in which the Defendant knew,
or should have known, that failing to do so would pose an unreasonable risk of
harm to the Plaintiff and others lawfully on the premises;

(h) Failed to contact Defendant UniFirst Corporation to request a replacement floor
mat under circumstauces in which the Defendant knew, or should have known,
that failing to do so would pose an unreasonable risk of harm to the Plaintiff and
others lawfully on the premises

(“Failed to undertake such other acts or omissions that would have prevented injury
to the Plaintiff under circumstances in which the Defendant knew, of should have
known, that failing to do so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises.

20. As a direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiff's Decedent, Erma Cummings, was
caused to trip and fall.

321. Asa direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiffs Decedent, Erma Cummings, was
caused to suffer severe, painful and permanent injuries to various parts of her body including, but
not limited to, a non-displaced fracture of the inferior wall of the left orbit, commimuted fractures

of both nasal bones with rightward displacement, horizontally oriented fractures extending
through the bilateral maxilla, and further extending through the anterior and posterior wall of the
bilateral maxillary sinuses, displacement of the posterior wall of the left maxillary sinus, non-
displaced fractures of the medial and lateral maxillary sinus, transversely oriented fracture
extending through the nasal septum, comminuted, non-displaced fracturing of the medial and

lateral pterygoid plates on the left, non-displaced fracture of the medial pterygoid on the right,

non-displaced fracture of the lateral pterygoid on the right, clevated troponin levels, damage to

EMOTEGSE FE $
Case 3:19-cv-01082-JPG Document 1-1 Filed 10/04/19 Page 8 of 24 Page ID #12

two front teeth, extensive bruising, swelling, pain and discomfort to the face and head, a
scarflaceration along the left eyebrow, a raised bump on the bridge of her nose, significant
emotional pain and suffering, and other physical and emotional injuries.

99. As a direct and proximate result of one or more of the aforementioned neghgent
acts or omissions on the part of the Defendant, Plaintiff's Decedent, Fima Cummings, did
continue to endure significant pain, disability, lass of enjoyment of life and mental and physical
guffering as a result of these injuries during the remaining days of ber life, until her death on or
about April 5, 2019, and imeurred medical expenses for treatment of said injuries, was
significantly hindered and prevented from enjoying and attending to her usual duties and affairs
during the remaining days of her life and, as a result of said injuries, suffered significant
diminishment of her enjoyment of the remaining days of her life.

73. Defendant is liable to Plaintiff pursuant to 355 ILCS $/27-6, commonly referred
to as the Survival Statute.

WHEREFORE, it is respectfully requested that judgment be entered in favor of the,
Plaintiff, Robert Cummings, as the Special Administrator of the Estate of Exaa Cummings,
deceased, against the Defendant, TVI, Inc., d/b/a Savers Thrift Store, in an amount substantially
in excess of Fifty Thousand Dollars ($50,000.00), and in an amount necessary to fully and fairly
compensate the estate for all losses compensable under the terms of the Survival Statute, plus
costs herein expended.

COUNT H- LOSS OF CONSORTIUM
TVL Inc.. d/b/a Savers Thrift Store

  
 

COMES NOW Plaintiff, Robert Cummings, individually, and for Count IL against

Defendant, TVL Inc., d/b/a Savers Thrift Store, states as follows:

pears y 6
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 9of 24 Page ID #13

24. Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 23 as if
fully set forth herein.

95. Aga direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiff, Robert Cummings, was deprived of
and/or suffered the loss of, the decedent’s love, companionship, comfort, care, assistance,
protection, affection, society, moral support, companionship, consortium and intimate
relationship during the last remaining months of her life.

WHEREFORE, it is respectfully requested that judgment ‘be entered in favor of the
Plaintiff, Robert Cummings, individually, and against the Defendant, TVI, Inc., d/b/a Savers
Thrift Store, in an amount substantially in excess of Fifty Thousand Dollars ($50,000.00), plus

costs herein expended.

COUNT I —-NEGLIGENCE/SURVIVAL ACTION
Erma Cummings v. UniFirst Corporation

COMES NOW Plaintiff, Robert Cummings, as the Special Administrator of the Estate of
Erma Cummings, Deceased, and for Count Ul against Defendant, UniFirst Corporation, states as
follows:

26. Plaintiff repeats and re-alleges the allegations of paragraphs | through 17 as if
fully set forth herein.

97. At the aforementioned time and place, Defendant, UniFirst Corporation, by and
through one or more of its employees, agents and servants, was careless and negligent in one or
more of the following respects:

(a) Placed a floor mat at the front door with a rippled and/or raised edge or border

when the Defendant knew, or should have known, that doing se would pose an
unreasonable risk of harm to the Plaintiff and others lawfully on. the premises;

EMRESEGLEL 7
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 10 of 24 Page ID #14

(b} Maintained a floor mat at the front door with a rippled and/or raised edge or
border when the Defendant knew, or should have known, that doing so would
pose an unreasonable risk of harm te the Plaintiff and others lawfully on the
premises;

(c} Failed to warn the Plaintiff and others that the floor mat at the front door had #
rippled and/or raised edge or border when the Defendant knew, or should have
known, that doing so would pose an unreasonable risk of harm to the Plaintiff and.
others lawfully on the premises;

(d} Failed to properly and adequately inspect the floor mat to prevent, discover and
remedy the rippled and/or raised edge or border when the Defendant knew, or
should have known, that doing so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises;

(e) Failed to provide the Plaintiff and others with a safe ingress and egress from the
store when the Defendant knew, or should have known, that failing to do se
would pose an unreasonable risk of harm to the Plaintiff and others lawfully on
the premises;

(f} Failed to properly undertake measures to make certain that the sole means of
ingress and egress available to customers of the Savers Thrift Store, including the
Plaintiff, was safe under circumstances in which the Defendant knew, or should
have known, that failing to do so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises;

(2) Failed to remove and/or replace the floor mat under circumstances in which the
Defendant knew, or should have known, that failing to do so would pose an
unreagonable risk of harm to the Plaintiff and others lawfully on the premises;

(h) Failed to warn the Savers Thrift Store that the floor mat at the front door had a
rippled and/or raised edge or border under circumstances in which the Defendant
knew, or should have known, that failing to do so would pose an unreasonable
risk of harm to the Plaintiff and others lawfully on the premises

@) Failed to undertake such other acts or omissions that would have prevented injury
to the Plaintiff under circumstances in which the Defendant knew, or should have

known, that failing to do so would pose an unreasonable risk of harm to the
Plaintiff and others lawfully on the premises.

48, As a direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiffs Decedent, Erma Cummings, was

caused to trip and fall.

(racnelset.ty g
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 11of 24 Page ID #15

29, Asa direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiff's Decedent, Erma Cummings, was
caused to suffer severe, painful and permanent injuries to various parts of her body including, but
not limited to, a non-displaced fracture of the inferior wail of the left orbit, comminuted fractures
of both nagal bones with rightward displacement, horizontally oriented fractures extending
through the bilateral maxilla, and further extending through the anterior and posterior wall of the
bilateral maxillary sinuses, displacement of the posterior wall of the left maxillary sinus, non-
displaced fractures of the medial and lateral maxillary sinus, transversely oriented fracture
extending through the nasal septum, coramimited, non-displaced fracturing of the medial and
lateral pterygoid plates on the left, non-displaced fracture of the medial pterygoid on the right,
non-displaced fracture of the lateral pterygoid on the right, elevated troponin ievels, damage to
two front teeth, extensive bruising, swelling, pain and discomfort to the face and head, a
scat/laceration along the left eyebrow, a raised bump on the bridge of her nose, significant
emotional pain and suffering, and other physical and emotional injuries.

30, Asa direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiff's Decedent, Erma Cummings, did
continue to endure significant pain, disability, loss of enjoyment of life and mental and physical
suffering as a result of these injuries ching the remaining days of her life, yotil her death on or
about April 5, 2019, and incurred medical expenses for treatment of said injuries, was
significantly hindered and prevented from enjoying and attending to her usual duties and affairs
during the remaining days of her life and, as a result of said injuries, suffered significant

diminishment of her enjoyment of the remaining days of her life.

(Morse) >
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 12 of 24 Page ID #16

31. Defendant is liable to Plaintiff pursuant to 755 [LCS 5/27-6, commonly referred
to as the Survival Statute.

WHEREFORE, it is respectfully requested that judgment be entered in favor of the’
Plaintiff, Robert Cummings, as the Special Administrator of the Estate of Erma Cummings,
Deceased, against the Defendant, UniFisst Corporation, in an amount substantially in excess of
Fifty Thousand Dollars ($50,000.00), and in an amount necessary to fully and fairly compensate
the estate for all losses compensable under the terms of the Survival Statute, plus costs berein

expended,

COUNT IV - LOSS OF CONSORTIUM
Robert Cunning v. UniFirst Corporation

COMES NOW Plaintiff, Robert Cummings, individually, and for Count [V against
Defendant, UniFirst Corporation, states as follows:

32. Plaintiff repeats and re-alleges the allogations of paragraphs | through 17 and 26
through 3] as if fully set forth herein.

33. Asa direct and proximate result of one or more of the aforementioned negligent
acts or omissions on the part of the Defendant, Plaintiff, Robert Cummings, was deprived of
and/or suffered the loss of, the decedent’s love, companionship, comfort, care, assistance,

rotection, affection, society, moral support, companionship, consortium, intimate relationship ~
duting the last remaining months of her life.

WHEREFORE, it is respectfilly requested that judgment be entered in favor of the
Plaintiff, Robert Cummings, individually, and against the Defendant, UniFirst Corporation, In an
amount substantially in excess of Fifty Thousand Dollars ($50,000.00), plus costs herein

expended.

guevmeasslt] 10
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 13 0f 24 Page ID #17

COUNT V — CONSUMER FRAUD ACT/SURVIVAL ACTION
Erma Cummings y. Uni¥irst Corporation

COMES NOW Plaintiff, Robert Cumnniings, as the Special Administrator of the Estate of
Erma Cummings, Deceased, and for Count V against Defendant, Unilirst Corporation, states as
follows:

34, Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 17 as if
fully set forth herein.

35, The statements, representations, guarantees, warranties and/or promises made by
Defendant, UniFirst Corporation, regarding its floor mats and/or floor mat services were false in
that the border of the floor mat did not “lay flat” and the floor mat and/or the Defendant's floor -
mat services did not “prevent slip and fall accidents,” despite the fact that the Defendant,
UniFirst Corporation, acknowledged that it knew that the elderly, such as Plaintiff's Decedent,
Erma Cummings, were the “most vulnerable” to trip and fall injuries.

36. Defendant, UniFirst Corporation’s false statements and representations were in
yiolation of the Ulinois Consumer Fraud and Deceptive Practices Act, 815 ILCS 3065/1, et seq.
(ICFA”).

37,  Agadirect and proximate result of Defendant, UniFirst Corporation’s violation of
the ICFA, Plaintiff's Decedent, Erma Cummings, was caused to trip and fall.

38. Asa direct and proximate result of Defendant, UniFirst Corporation's violation of
the ICEA, Plaintiff's Decedent, Erma Cummings, was caused to suffer severe, painful and
permanent injuries to various parts of her body including, but not limited to, @ nor-displaced
fracture of the inferior wall of the left orbit, comminuted fractures of both nasal bones with
rightward displacement, horizontally oriented fractures extending through the bilateral maxilla,

and further extending through the anterior and posterior wall of the bilateral maxillary sinuses,

geavnadedt.3} ti
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 14 of 24 Page ID #18

displacement of the posterior wall of the left maxillary sinus, non-displaced fractures of the
medial and lateral maxillary sinus, transversely oriented fracture extending through the nasal
septum, comminuted, non-displaced fracturing of the medial and lateral pterygoid plates on the
left, non-displaced fracture of the medial pterygoid on the night, non-displaced fracture of the
lateral pterygoid on the right, elevated troponin levels, damage to two front teeth, extensive
bruising, swelling, pain and discomfort to the face and head, a scar/laceration along the leit
eyebrow, a raised bump on the bridge of her nose, significant emotional pain and suffering, and
other physical and emotional injuries.

39. Asa direct and proximate result of Defendant, UniFirst Corporation's violation of
the ICFA, Plaintiffs Decedent, Erma Cummings, did continue to endure significant pain,
disability, loss of enjoyment of life and mental and physical suffering as a result of these injuries
during the remaining days of her life, until her death on or about April 5, 2019, and incurred
medical expenses for treatment of said injuries, was significantly hindered and prevented from
enjoying and attending to her usual duties and affairs during the remaining days of her life and,
as a result of said injuries, suffered significant diminishment of her enjoyment of the remaining
days of her life.

40. Defendant is liable to Plaintiff pursuant to 755 ILCS 5/27-6, commonly referred
te as the Survival Statute.

WHEREFORE, Plaintiff, Robert Cummings, as the Special Administrator of the Estate of
Erma Cummings, deceased, prays this Court exter Judgment against the Defendant, Unikirst
Corporation, awarding Plaintiff compensatory damages, exemplary damages, punitive damages,

attorney’s fees, costs, and such additional damages- and allowances as provided by the Uhinois

gnaeaaet. it 12
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 15of 24 Page ID #19

Consumer Fraud and Deceptive Practices Act, 815 ILCS S05/1, ef seg., together with such
further and additional relief as the Court deems just and proper,

COUNT ¥I- LOSS OF CONSORTIUM
Robert Cumming v. UniFirst Corp oration

COMES NOW Plaintiff, Robert Cummings, individvally, and for Count VI against
Defendant, UniFirst Corporation, states as follows:

41. Plaintiff repeats and re-alleges the allegations of paragraphs | through 17 and 34
through 40 as if fully set forth herein.

42. Asa direct end proximate result of one or mare of the aforementioned negligent
acts ot omissions on the part of the Defendant, Plaintiff, Robert Cummings, was deprived of
and/or suffered the loss of, the decedent’s lave, companionship, comfort, care, assistance,
protection, affection, society, moral support, companionship, consortium, intimate relationship
during the last remaining months of her life.

WHEREFORE, Plaintiff, Robert Cummings, individually, prays this Comt enter
Judgment against the Defendant, UniFirst Corporation, awarding Plaintiff compensatory
damages, exemplary damages, punitive damages, attorney’s fees, costs, and such additional
damages and allowances as provided by the Illinois Consumex Fraud and Deceptive Practices
Act, 815 ILCS 505/1, ef seq., together with such further and additional relief as the Court deems

fast and proper.

COUNT VIL ~ BREACH OF IMPLIED WARRANTY
OF MERCHANTABILITY/SURVIVAL ACTION

Erma Cummings v. Uni¥irst Corporation
COMBS NOW Plaintiff Robert Cummings, as the Special Administrator of the Estate of

Frma Cummings, Deceased, and for Count Vil against Defendant, UniFirst Corporation, states

as follows:

potovesset.tj 13
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 16 of 24 Page ID #20

43, Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 17 as if
fully set forth herein.

44. Defendant, UniFirst Corporation, is a merchant selling goods, including the floor
mat and floor mat services alleged herein.

45. Defendant, TVI, Inc., d/b/a Savers Thrift Store, purchased the floor mat and/or
floor mat services from Defendant, UniFirst Corporation, for ase by its custorners, patrons and
others entering and exiting their store, including the Plaintiffs Decedent, Erma Curomings.

46. lt was reasonably foresceable to Defendant, UniFirst Corporation, that the
Plaintiffs Decedent, Erma Cummings, would use or be affected by the floor mat and, therefore,
any implied warranties extended to her pursuant to $10 ILCS 5/2-318.

47. Defendant, UniFirst Corporation, breached its implied warranty in that the floor
mat was not of merchantable quality in one or more of the following respects:

(a) The floor mat was rippled and/or had a raised edge or border;

(b} The border of the floor mat did not lie flat;

(c) The Defendant failed to warm the Plaintiff and others that the floor mat at the front
door had a rippled and/or raised edge or border;

(@) The Defendant failed to properly and adequately inspect the flaor mat fo prevent,
discover and remedy the rippled and/or raised edge or border;

(€) The Defendant failed to remove and/or replace the floor mat;

@® The Defendant failed to warm the Savers Thrift Store that the floor mat at the front
door had a rippled and/or raised edge or border.

48. As a direct and proximate result of Defendant, UniFirst Corporation’s breach of
the implied warranty of merchantability, Plaintiffs Decedent, Erma Cummings, was caused to

trip and fall,

pray7eseg. Uy 14
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 17 of 24 Page ID #21

49, As a direct and proximate result of Defendant, UniFirst Corporation's breach of
the implied warranty of merchantability, Plaintiff's Decedent, Exma Cummings, was caused to
suffer severe, painful and permanent injuries to various parts of her body including, but not
linsited to, a non-displaced fracture of the inferior wall of the left orbit, comminuted fractures of
both nasal bones with dghtward displacement, horizontally oriented fractures extending through
the bilateral maxiila, and further extending through the anterior and posterior wall of the bilateral
maxillary sinuses, displacement of the posterior wall of the left maxiflary sinus, non-displaced
fractures of the medial and lateral maxillary sinus, transversely oriented fracture extending
through the nasal septum, comminuted, non-displaced fracturing of the medial and lateral
pterygoid plates on the left, non-displaced fracture of the medial pterygoid on the night, non-
displaced fracture of the lateral pterygoid on the right, elevated troponin levels, damage to two
front teeth, extensive bruising, swelling, pain and discomfort to the face and head, a
scar/laceration slong the left eyebrow, a raised bump on the bridge of her nose, significant
emotional pain and suffering, and other physical and emotional injuries.

50, Asa direct and proximate result of Defendant, UniFirst Corporation’s breach of
the implied warranty of merchantability, Plaintiff's Decedent, Erma Cummings, did continue to
endure significant pain, disability, loss of enjoyment of life and mental and physical suffering as
a result of these injuries during the remaining days of her life, until her death on or about April 5,
2019, and incurred medical expenses for treatment of said injuries, was significantly hindered
and prevented from enjoying and attending to her usual duties and affairs during the remaining
days of her life and, as a result of said injuries, suffered significant diminishment of her

enjoyment of the remaining days of her life.

pOYELSLY 15
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 18 of 24 Page ID #22

51. Defendant is Hable to Plaintiff pursuant to 755 [LCS 5729-6, commonly referred
to as the Survival Statute.

WHEREFORE, Plaintiff, Robert Cummings, as the Special Administrator of the Estate of
Erma Cummings, Deceased, prays this Court enter Judgment against the Defendant, UniFirst
Corporation, awarding Plamtiff compensatory damages, together with Plaintifi’s attorney’s fees
and costs, and such further and additional relief as the Court deems just and proper.

COUNT YI -~ LOSS OF CONSORTIUM
Robert Cumming v, UniFirst Corporation

COMES NOW Plaintiff, Robert Cummings, individually, and for Count Vill against
Defendant, UniFirst Corporation, states as Follows:

52, Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 17 and 43
through 51 as if fully set forth herein.

53, Asa direct and proximate result of Defendant, Uni¥irst Corporation's breach of
the implied warranty of merchantability, Plaintiff, Robert Cummings, was deprived of and/or
suffered the loss of, the decedent’s love, companionship, comfort, care, assistance, protection,
affection, society, moral support, companionship, consortium, intimate relationship during the
last remaining months of her life.

WHEREFORE, Plaintiff, Robert Cummings, individually, prays this Court enter
Jadgment against the Defendant, UniFirst Corporation, awarding Plaintiff compensatory
damages, together with Plaintiff's attorney's fees and costs, and such further and additional relief

as the Court deems just and proper.

{MI 7A6SG1.1) I 6
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 19 of 24 Page ID #23

sMORBSCSR.S}

MATHIS, MARIW}A

  
   

N & RICHTER, LTD.

Belleville, [linois 62220
(618) 234-9800 Phone
(618) 234-9786 Fax

Attomeys for Plaintiff

1?
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 20 of 24

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

ROBERT CUMMINGS, Individually and as
Special Administrator of the Estate of
ERMA CUMMINGS, Deceased,

Plaintiff,
¥y. Case No. 19-L- 611

)

)

)

)

)

)

5
TV, INC., d/bfa SAVERS THRIFT STOREend }
UNIFIRST CORPORATION, }
)

Defendants. }

AFFIDAVIT PURSUANT To SUPREME COURT RuLE 222{b)

STATE OF ILLINOIS }
) ss.
COUNTY GF ST. CLAIR)

Page ID #24

Electronically Filed
Kahaiah A, Clay
Cireuit Clark
JANICE MENDIGLS
TSLO61 14

St. Clair County
BIZTIZ019 2.10 PM
6347363

I, Mark §. Schaver, having been duly sworn under oath, depose and state as

follows?

i. I am an attorney with the law firm of Mathis, Marifian & Richter, Ltd, and

represent the Plaintiff in the above-captioned lawsuit.

2. Pursuant to Ulinois Supreme Court Rule 222(b), the “dashazes sought by the

Plaintiffs do exceed $50,000.00.

Further this affiant sayeth not.

 

pte 8
Subscribed and sworn to before me, a Notary Public, on this 20 Nay of

—Casitisn ¢ + wo } G ;

My Commission Expires: Notary Public

OFFICIAL SEAL
DENISE M FIETSAM

NOTARY PUBLIC «STATE OF LuNois =

MY CONMSSIONEPRESONO7I0 |

      
   
     
     
   

Gnya 881.2)

2a. |
_ J) senee km onedrorms

 
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 21o0f 24 Page ID #25

Elacivonically Filed
Kahaiah A, Clay
Circull Clark
JANICE MENDIOLA
1SLO641

St. Clalr County

. : S/2 772079 2:48 PM
IN THE CIRCUIT COURT oiags

TWENTIETH JODICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS
ROBERT CUMMINGS, Individually and as
Special Administrator of the Estate of
ERMA CUMMINGS, Deceased,

Plaintiff,

TV], INC, d/b/a SAVERS THRIFT STORE and
UNIFIRST CORPORATION,

)
)
)
)
)
)
¥. 5 Case No. 19-L-611
)
)
}
}
Defendants. ‘
PETITION FGR APPOINTMENT AS SPECIAL ADMINISTRATOR

COMES NOW Petitioner, Robert Cummings, by and through his attomeys, Mathis,

Marifian & Richter, Ltd., and for his Petition for Appointment as Special Administrator of the

Estate of Erma Curamings, Deceased, states as follows:

1. The Decedent, Erma Cummings, died on April 5, 2019.

2. At the time of her death, Erma Cummings was 89 years of age.
3. At the time of her death, Enna Cummings was survived by her husband, Robert

Curamings, and her two (2) adult sons, Robert Alan Cummings and Michael Lee Cummings, and

one (1) adult daughter, Jaqueline Rose Connor.

4, A probate estate has never been opened. Therefore, no petition for letters of
administration relating to same has ever been filed. .

5. The assets of the Decedent’s estate are solely a cause of action for personal
injuries arising out of an accident occurring on or about March 5, 2018, in Pairview Heights, St.

Clair County, [inois.

{WOTESURTE}
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 22 of 24 Page ID #26

6. The current address of the Petitioner is 122 Fierce Blvd, O'Fallon, Illinois
62269,
7, It is the intention of Robert Cummings to pursue an action for personal injuries on

behalf of the Decedent arising out of the aforementioned accident occurring on or about March 5,
2018, in Pairview Heights, St. Clair County, Dlinois.

WHEREFORE, in accordance with 740 ILCS 180/2.1, 1, Robert Cummings, hereby
request that this Court enter an Order appointing Robert Cummings as the Special Administrator
of the Estate of Erma Cummings, Deceased, in order to prosecute a claim for personal injuries
and other causes of action arising out of accident occurring on or about March 5, 2018, in
Fairview Heights, St. Clair County, [linois, pursuant to the Survival Statute.

RESPECTFULLY SUBMITTED,

Robert C. Cummings r

Subscribed and sworn te before me, a Notary Public, on this At t day of

Gir eevad- 2014.
. Dense b
J cane Sf, Aeerbanw

My Commission Expires: Notary Public

PP tn PEI PPL INP PLY

OFFICIAL SEAL

; DENISE M FIETSAM

NOTARY PUSUIC - STATE OF ELINGIS
LAY COMMISSION EXPIRESO{07i2)

ete Pte PPM

fe Srila PM,

 

eee ee

 

 

(40785603, 8), ~2-
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 23 0f 24 Page ID #27

(MOPRR63.4}

  
 

RICHTER, LTD.

 

Mark’S. spe #06197656
23 Public Sqtare, Suite 300
Belleville, IHinois 62220
(618) 234-9800 Phone

(618) 234-9786 Fax

Attomeys for Plaintiff
Case 3:19-cv-01082-JPG Document1-1 Filed 10/04/19 Page 24 of 24 Page ID #28

 
 

  
 
 

FILED
ST. CLAIR CUUNTS

SEP 0 4 2019

iow

IN THE CIRCUIT COURT
TWENTIETH JUDICIAL CIRCUIT
ST. CLAIR COUNTY, ILLINOIS

ROBERT CUMMINGS, Individually and as
Special Administrator of the Estate of
ERMA CUMMINGS, Deceased,

Plaintiff,

* Case No. 19-L- & Ef

TVI, INC., d/b/a SAVERS THRIFT STORE and
UNIFIRST CORPORATION,

Nagel Siggett Smit Sot Sie atl Sei Srl Seas! Niapet! Saye Pagal!

Defendants.

ORDER APPO SPECIAL ADMINISTRATO

   

BEFORE THE COURT is the Petition for Appointment of Robert Cumunings as Special
Administrator of the Estate of Erma Cummings, deceased; the Court being fully advised in the
premises, finds that the petition is well grounded.

IT IS HEREBY ORDERED that Robert C. Cummings is appointed Special Administrator
of the Estate of Erma Cummings, deceased, in order to pursue all causes of action on her behalf
arising out of an accident occurring on or about March 5, 2018, in Fairview Heights, St. Clair
County, Hinois,

SO ORDERED.

DATED: 7- 37-14
Pe Core
er

JUDGE
COTM MASE

{MORAGA}
